                                                 UNITED STATES DISTRICT COURT
                                                 DISTRICT OF SOUTH CAROLINA


                                         ORDER GRANTING PETITIONS FOR NAME CHANGE



                 Pursuant to the Immigration and Nationality Act of 1952, as amended by the Immigration Act of 1990,

     the below listed applicants for naturalization have petitioned to change their names by decree of this court in

     conjunction with the administration of the Oath of Allegiance.

             Petitions for name changes filed by the below listed applicants for naturalization are hereby granted :


                                 Name of Petitioner                                            Name Changed to

                 First                  Middle                    last               First            Middle               last

 1    NISHABEN                  DIXIT                 PATEL                 NI SHABEN                            PATEL


 2    PETER                                           GAY                   PETER               RAY              HTOO

 3    MARIA                                           LOMELI SANDOVAL       MARIA                                VALENZUELA

 4    THU                       HATHI                 NGUYEN                THUHA                                TRUONG

 5    ROSA                      MARIA                 BATANCUR SANABRIA     ROSEMARY                             CANALES

 6    HYANG SOOK                                   OH                       MICHELLE            HYANG            LIM

 7    LEYMI                     KARINA             HERRON                   KARINA              LEYMI            HERRON

 8    JILL                      CAROLINE           FLEMING                  JILL                CAROLINE         FLEMING PAPATAKIS


 9    MAY                       THI                LUU                      MAI                 KIM              LUU


10    ZEID MAHMOUD RASHID                          ZEID KEILANI             ZEID                                 KEILANI


11    FARZAN A                                     AFROSE                   FARZAN A            AFROSE           FARUKI

12    LAURA                     ALEJANDRA          GONZALEZ TORRENTE        LAURA               ALEJANDRA        GALVIS


13    MARIA                     DOCARMO            GOMES COBB               MARIA               GOMES            COBB


14    TANG                      GUN                NH KUM                   ZAUTAWNG                             LAH PAI


15    SENG                      PAN                LAHPAI                   SENG                PAN LAHPAI       HKAWN TSIN DASHI


16    ISIS                      DALESHKA           CELADA                   ISIS                DALESHKA         CRUZ


17    GABRIELA                  DELCARMEN          BORGE SANDOVAL           GABRIELA                             TORRES BORGE


18    SINGSANAM                                    SOUVANNARATVONGSEUK      SING                                 SOUVANNA


19    MOLLISHMAEL               KWAME              GABAH                    MOLLISHMAEL                          GABAHMONEYBED


20    ZHEYUAN                                      XUE                      JOHN                ZHEYUAN          XUE


21    CHANG                     woo                LEE                      VINCENT             CHANGWOO         LEE




                                                               Page 1of3
                           Name of Petitioner                                              Name Changed to

                First             Middle                 Last                      First          Middle               Last

22   XINGJIAN                                   XUE                    XINGJIAN            CHRIS             XUE


23   SONA                                       ANAND                  SONA                ANAND             KUMAR

24   SWITIBEN              HETAL                PATEL                  SWITI               HETAL             PATEL


25   JESAYDEH                               GAYE                       JESAYDEH            ALICE             GAYE

26   BENJAMIN              BUN MAN              WONG                   BENJAMIN            BUN MUN           WONG


27   DAO                   THI BICH             NGUYEN                 BELLA               DAO               NGUYEN


28   TAWEI                                  CHAO                       TAWEI               DAVID             CHAO


29   LAN THUY              THI              VO                         MARY                                  NGUYEN


30   WEIQIN                                 LU                         AMY                 WEIQIN            LU


31   ALFONSO                                MEJIA DUBON                KYLIE               MEJIA             DUBON

32   BICH PHUONG                            LY                         PHUONG                                LY

33   CAROL                 CECILE           CAMPBELL                   CHAYE               CAROL             ALEXANDER


34   GUANGHUI                               LIN                        GUANGHUI            GAVIN             LIN

35   DENISE                VICTORIA         WONG                       DENISE              VICTORIA          JUNIS

36   PATIENCE              MANYIFED         PEGHA EPSE ETAMO           PATIENCE            PEG HA            WILSON

37   YI                    LING             ZHONG                      ELAINE              LILY              ZHONG

38   SUDHAKAR RAJU VERMA                    SAMANTHAPUDI VERENDRA      SUDHAKAR            RAJU              SAMANTHAPUDI

39   TATIANA                                JO SAN                     TATIANA                               JOSAN HAYON

40   GENEILE               AZAN             COOTE                      GEN El LE           AZAN              COLE

41   TANJA                 KUNZ             MULLIS                     TANYA               KUNZ              MULLIS

42   SUNG MO                                KIM                        EDWARD              DEAN              WINCHESTER

43   GEINER                GERARDO          ELIZONDO LEIVA             GEINER              G                 ELIZONDO

44   MELLADA                                JACOBS                     MELLADA             MARIE             JACOBS

45   ERIC                  KUK BONG         YI                         ERIC                                  YI

46   KAVIN                                  ECKRICH                    BENZ                KAVIN             ECKRICH

47   CHIE                                   GAINES                     ERIKA               CHIE              GAINES

48   SHAKIBA                                DIUA                       JEENA                                 YOUSUFZAI




                                                         Page 2 of 3
                              Name of Petitioner                                             Name Changed to

                First                 Middle                  Last                   First       Middle                 Last

49   RABAB                    MAHMOUD              METWALLY                 RABAB            M                 ROUSHDIE
                              ABDELFATTAH

so   HEE                      RANG             JU                           ELLIE            HEERANG           JU

51   HEE                      YOUNG            JU                           IRENE            HEEYOUNG          JU

52   SANG                     HUN              JU                           ERIC             SANG HUN          JU

53   BINALBEN                 RAMESHLAL        PATEL                        BINAL            NISHANT           PATEL


54   EDITH                    CAYACAP          BOUYE                        EDITH SCARLETT   CAYACAP           BOU YE

55   MARIA                    DELCARMEN        MIGUEZ                       MARIA            CARMEN            REGUEIRA SUAREZ

56   KAMAUIT                                   SINGH                        KAMAUIT SINGH                      SAMRA

57   HANOCK                   NAKIA            THOMPSON                     HAN OCH          NAKIA             THOMPSON

58   IMSUNG                                    HAHN                         IMSUNG           JUNG              HAHN

59   MARIA                    LUISA            ACOSTA                       MARIA            LUISA             ACOSTA PRATT

60   HUIYI                                     HUANG                        JADE                               HUANG

61   DMITRY                   VIKTOROVICH      GONCHARENKO                  DMITRY           VICTOR            GONCHARENKO

62   THONG BAY                                 SOUVANNARATVONGSEUK          TAMIE                              SOUVANNA


63   HONG                     MINH             NGUYEN                       ANTHONY          HONG MINH         NGUYEN

64   STANISLAWA               BARBARA          PERCOSKI                     BARBARA                            PERCOSKI



                   ORDERED this 26th day of June 2019 at Charleston, South Carolina.




                                                              Page 3 of 3
